Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on January 26, 2021, which paper has been placed of record in the file.
2.        Claims 1-20 are pending in this application.


Terminal Disclaimer
3.          The terminal disclaimer filed on June 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,332,088 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


                      

Allowable Subject Matter/Reasons for Allowance
4.       Claims 1 and 12 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims recite significantly more than the abstract idea and integrate the abstract idea into a practical application, as they improve the technology by allowing for flexible database that provides technological eligible.

5.         Claims 1 and 12 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Daly et al. (US 2014/0006198) disclose methods for tracking financial transactions at their source, generating transaction records, categorizing and storing the records, and providing services related to the records. Transactions performed between a mobile device and a point-of-sale may automatically generate transaction records including electronic receipts that may be categorized and stored on a database. More traditional transactions such as those involving cash, paper receipts, etc. may be captured via a scanner on the mobile device for inclusion within a transaction record and subsequent categorization and storage. Notifications such as alerts, offers, and recommendations may be provided in real-time or close-in-time to the transaction being performed, thereby enabling services such as budgeting, inventory management, rewards, offers, etc. 
           2) Salzberg et al. (US 6,636,585) disclose methods for metrics-related testing of one or more operational support systems (OSSs) of an incumbent provider for compliance with a regulatory scheme, the method performed by an independent testing entity attempting to emulate a competitive provider that would access the OSSs in attempting to compete with the incumbent provider in an open competitive market. Each method includes an active testing phase in which one or more OSSs are tested. Performance of the incumbent provider during active testing is evaluated according to predetermined 
          3) Nguyen (US 2008/0255960) discloses technique to interact with a customer in a retail setting. A reader reads product information related to a product. A communication controller transmits the product information to a point-of-sale (POS) terminal. A technique to simplify record tracking of customers. Transaction data in transactions made by a plurality of consumers are recorded. The recorded transaction data is maintained as part of transaction records of the consumers. The transaction records are compiled according to pre-defined criteria.
          4) Preston et al. (US 2009/0189760) disclose a system for providing a real-time user notice or alert for traders and daytraders based on stockmarket events or other market data is disclosed. The system provides for receiving a user selection of a first market event setting, and receiving user input specifying a maximum period of time, and providing the alert only if within the maximum period of time specified a first market signal corresponding to the first market event occurs and a second market signal corresponding to the first market event occurs, the first and second market event both corresponding to the same market event selection but being at different values. Also, customizable business or market news-based alerting is disclosed to allow signals and/or filters to be set for news-driven alerts.
          Therefore, it is clear from the description of Daly's, Salzberg’s, Nguyen’s, and Preston’s inventions that the combination of prior arts do not considered the possibility of: A method for using an automated transaction rule comprising: receiving the automated transaction rule from the user device configured to define a product sales volume alert, wherein the automated transaction rule comprises the predefined criteria including at least one product identifier of the plurality of product identifiers, a time frame, and a threshold quantity of units of product associated with the at least one product identifier; programming the processor with the automated transaction rule and at least one threshold quantity criterion; scanning the transaction database for transactions that meet the automated transaction rule during the time frame to determine an actual quantity of units of product sold that satisfy the transaction rule  as included in claims 1 and 12.
6.         Claims (2-11) and (13-20) are allowed because they are dependent claims of the allowable independent claims 1 and 12 above, in that order.


                                                            Conclusion
7.        Claims 1-20 are allowed.
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                              February 13, 2021